Case 9:19-cr-80056-RKA Document 87 Entered on FLSD Docket 08/05/2021 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-80056-CR-ALTMAN


  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  YUJING ZHANG,

        Defendant.
  _________________________________/

                FEDERAL PUBLIC DEFENDER’S RESPONSE TO
                  DEFENDANT’S INQUIRIES TO THE COURT

        The Office of the Federal Public Defender responds to the Defendant’s inquiries

  to the Court (DE 83 to 86) as follows:

        1. Undersigned counsel has conferred with the Government, which

  acknowledges that it is holding $7,620.11, and 4,456 Chinese Yuan that it will return

  to Ms. Zhang or her authorized representative.

        2. Undersigned counsel has conferred with Ms. Zhang in writing and in a

  number of telephone calls in which counsel informed Mr. Zhang of alternative means

  for her to retrieve the above from the Government. Unfortunately, the Office of the

  Federal Public Defender is not authorized to accept any cash or property on behalf of

  a client. Ms. Zhang’s alternatives include designating an authorized representative

  to retrieve the money, authorizing an address where the money can be mailed, or

  retaining an attorney by utilizing the above funds and having the attorney retrieve

  the money for Ms. Zhang and perhaps assist her in regard to her immigration
Case 9:19-cr-80056-RKA Document 87 Entered on FLSD Docket 08/05/2021 Page 2 of 3



  proceeding. Ms. Zhang’s scheduled return flight to China has been canceled and

  there is no scheduled return date.

        3. Undersigned counsel remains in communication with Ms. Zhang and has

  asked her to provide his telephone number to anyone who will assist her, but counsel

  has not received any such calls nor any instruction from Ms. Zhang as to how she

  wishes to handle the retrieval her money. Undersigned counsel will continue to offer

  his assistance to Ms. Zhang.

        WHEREFORE, the Office of the Federal Public Defender responds to Ms.

  Zhang’s inquiries to the Court as set forth above.


                                                Respectfully submitted,

                                                MICHAEL CARUSO
                                                FEDERAL PUBLIC DEFENDER

                                                By: s/Robert E. Adler
                                                Robert E. Adler
                                                Assistant Federal Public Defender
                                                Attorney for Defendant
                                                Florida Bar No. 259942
                                                450 S Australian Avenue, Suite 500
                                                West Palm Beach, Florida 33401
                                                Telephone: (561) 833-6288
                                                Email: robert_adler@fd.org
Case 9:19-cr-80056-RKA Document 87 Entered on FLSD Docket 08/05/2021 Page 3 of 3




                            CERTIFICATE OF SERVICE

        I HEREBY certify that on August 5, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.           I also certify that the

  foregoing document is being served this day on all counsel of record via transmission

  of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing and a copy was US mailed to Ms. Zhang, c/o Glades

  County Detention Center, Inmate No. 006725, P.O. Box 39, Moore Haven, Florida

  33471.



                                               s/Robert E. Adler
                                               Robert E. Adler




                                           3
